PER CURIAM.
Ike Hester appeals an order denying his motion for postconviction relief, asserting the existence of newly discovered evidence. We have taken judicial notice of this court’s file in Hester v. State, 763 So.2d 333 (Fla. 3d DCA 2000). As the trial court’s order explained, there were two separate shootings in close proximity. Assuming for purposes of discussion that the affidavit of Russell Williams could be viewed as newly discovered evidence, the affidavit does not contradict the State’s evidence and may, in fact, corroborate it.
Affirmed.